Citation Nr: 1601576	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include the claimed depressive disorder.  

2.  Entitlement to service connection for mild strain of the lumbar spine (claimed as lower back pain).

3.  Entitlement to service connection for bilateral knee disorders, to include as secondary to lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
  
In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

Acquired Psychiatric Disorder

Service treatment records show the Veteran sought treatment in June 1976 for diarrhea.  She reported that she was under a great deal of stress.  She stated that she was going to Germany and her husband was being transferred back to the states.  The Veteran stated further that she would like to be out of the Army.  The objective finding was anxiety.

A June 1976 mental health clinic record shows the Veteran was seen regarding mild anxiety and mild depression secondary to situational maladjustment within the military.  The plan was to follow up two times for supportive therapy and source of ventilation.  The Veteran was referred to "spktoBC."  No medication was required at that time.  No psychopathology was elicited.

A June 1976 Request for Involuntary Psychiatric Evaluation of Military Personnel (FS Form 821) requests an evaluation of the Veteran to determine whether she had any mental or emotional problems that would preclude her from completing her enlistment contract, to include an overseas assignment.  The record states that the Veteran had been with E Battery 1st Training Battalion for a short period and had not warranted a transfer.  The Veteran's adjustment within the unit was described as good attitude toward superiors, got along well with others, did not keep to herself, did care for her equipment, did care for her personal appearance, performed her duties of SIDPERS clerk satisfactorily, and was not characterized as shirking jobs or chronically misbehaving.  The form was signed by T.D.B., Acting Commander.

The "remarks" in the June 1976 Report of Mental Status Evaluation are as follows:

The individual displays moderate anxiety with equivalent level of depression, manifested by sleep disturbance and poor appetite.  These conditions have been precipitated by her reaction to her maladjustment in the service.  Furthermore, the revelation of her PCS overseas has created additional mental duress because of the marital hardship that may ensue.  Prolonged conditions of the aforementioned symptoms may cause future problems and affect job performance.  No mental illness was elicited at this time.  She is psychiatrically cleared for any administrative action deemed necessary by the unit, including administrative discharge.

The Veteran's July 1976 separation examination shows a normal psychiatric evaluation and the notation "no apparent problems."  On her medical history, the Veteran checked recent weight change, frequent trouble sleeping, and depression or excessive worry.  It is noted that the Veteran was seen in mental hygiene for mild anxiety and mild depression related to maladjustment to the military at the present time.  It was also noted that the Veteran lost seven pounds last month from "nerves."

The Veteran reports that her first post-service psychiatric care occurred when she was hospitalized at G.O. for depression from June 1986 to August 1986.  A July 1986 letter from S.A.R., M.D. of G.O. hospital to the Veteran's employer provides as follows:

This is to notify you that [the Veteran] was released from our hospital on 7/31/86.  She is currently doing quite well, with no significant limitations on physical activities.  She can return to her former activities and job, however, I feel a less stressful environment might be of benefit to her.

June 2000 to March 2001 private treatment records from W.C., M.D., the Veteran's primary care physician, show the Veteran reported "severe stress problems at work" and was seeing a therapist once a week for stress problems.

March and April 2008 private treatment records from T.J., MA LCR of P. LTD show the Veteran reported being "very stressed from Educational Psychology Phd program which is online."  The Veteran also reported that she was not happy at her job.  She reported previous treatment about 2000 for stress, anxiety at her job.             

When the Veteran established care with VA in February 2010, her chief complaint was "feeling a little depressed."  When asked if any specific event caused her to feel that way, she said that maybe it was due to the fact that she was unemployed.  She was diagnosed with major depressive disorder, recurrent, mild with financial and job related current psychosocial stressors.    

At a June 2010 VA examination, the Veteran reported outpatient treatment at Fort Sill for depression.  She indicated that her depression was precipitated by "they were separating me and my spouse."  She had orders to go to Germany and her husband would not be there.  However, she was most concerned because her application for schooling was denied because she was told her "position was critical."  Socially, she reported "that initially it was okay until there was 'one person was so racist.  I did get moved from him.  It was all right.  I didn't get into any fights.'"  After leaving service, she reported one hospitalization for emotional problems in 1986 "for depression precipitated by 'a lot of reasons where I worked.'  Again, she indicated that there was racism involved."  She reported her first outpatient treatment was in 2000, which was individual weekly therapy.  She started the present episode of treatment in 2008 with a private psychiatrist, but transferred care to VA in 2010 when she lost insurance.  The Veteran was diagnosed with depressive disorder, not otherwise specified (NOS).  The examiner opined in an August 2010 addendum opinion that, "[b]ased on 'no mental illness present' in the Report of Medical Examination and note in 1976 of no psychopathology and maladjustment to military" it was "not at least as likley [sic] as not that her current mental condition is related to anxiety and depression she was treated for in service."  In the June 2010 report, the examiner's rationale was that "documentation supports unemployment and feeling not in control as the related current conditions."    

At a June 2010 VA examination for her back, the Veteran reported problems with depression and a history of two episodes of electric shock therapy.  

In an April 2013 routine VA disease prevention and health promotion assessment, the Veteran reported experiencing military sexual trauma in the past.  A posttraumatic stress disorder (PTSD) screening test was positive.

At her July 2015 Board hearing, the Veteran did not provide testimony regarding the cause of her depression.  However, the Veteran's representative submitted five written statements for consideration by the Board.  See 38 U.S.C. § 7105(e) (West 2014).

A July 2015 letter from a VA psychiatrist states, in full, that the Veteran has been in treatment with the psychiatrist since 2010 and is being treated for major depression, chronic.  It continues that the Veteran has been consistently compliant with both psychotherapy and with medication management.

A June 2015 statement from the Veteran's former husband provides that "on numerous occasions [the Veteran] complained that she was being sexually harassed by other service members in her Battalion.  Although she was reluctant to report it because of fear of retaliation since those service members were all higher ranking that she was."  It continues that the Veteran "was transferred to a different Battalion and twice within that Battalion to a different battery, while seeking counseling through mental health, until finally she was discharged from the military because she could no longer perform her job effectively due to her depression created by being harassed." 

A June 2015 statement from the Veteran's sister provides, in relevant part, that the Veteran complained to her about being harassed by male counterparts.  A June 2015 statement from a friend relates, in relevant part, that one day the Veteran became hysterical and said that she was being physically and verbally harassed at work, but that she did not report it.

In an undated statement by J.A.M., LTC (RET), Colonel M. states that he was serving as the commander of A Battery 1st Training Battalion at Ft. Sill in June 1976 when the Veteran was reassigned to his battery.  He reports that he immediately discovered during in processing interviews that the Veteran suffered from depression and anxiety.  He continues:  

After many counseling sessions with the chaplain and mental health professionals, it was determined that there existed complaints of repeated harassment from the opposite sex (unsolicited) verbal/physical abuse from other enlisted service members of higher rank.  There were complaints of unsolicited sexual touching and grabbing.

The trauma of these incidents forced me to begin paperwork to discharge [the Veteran] from the service.

The Board finds that this case must be remanded for a VA examination in light of the newly alleged in-service personal trauma.  Personal trauma for the purpose of VA disability compensation claims based on PTSD, an acquired psychiatric disorder, refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples of personal trauma include assault, battery, robbery, mugging, stalking, and harassment.  Military sexual trauma is a subset of personal trauma and refers to sexual harassment, sexual assault, or rape that occurs in a military setting.  See VBA Manual M21-1, IV.ii.1.D.5.a.  

To establish service connection for PTSD based on personal trauma, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  However, this does not mean that the evidence actually proves that the incident occurred, but that there is at least an approximate balance of positive and negative evidence that the event did occur.  See id. at 5.b.  Importantly, allegations of personal assault traumatic events are not required to be verified in non-PTSD service connection cases. 

Where the claimed stressor alleges personal trauma, there are special evidentiary procedures.  Patton v. West, 12 Vet. App. 272 (1999).  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  See VBA Manual M21-1, IV.ii.1.D.5.m.   

Thus, when the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 
PTSD cases based on personal assault stressors have special notice requirements.  The notice letter must include information about the alternative forms of evidence.  VA must provide the veteran with such notice prior to denying the claim.  38 C.F.R. § 3.304(f)(5) (2015).  In the present case, the Veteran has not received such notice; therefore, on remand, the Veteran is to be provided with appropriate notice for service connection of PTSD secondary to personal assault. 

In light of the Veteran's claimed personal trauma, the Board finds that the Veteran must be provided a new VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault and, if so, whether any current psychiatric diagnosis is etiologically related to this.

The evidence above indicates that the Veteran was reassigned due to harassment, received counseling, and was administratively discharged from service; however, the Veteran's personnel record is not associated with her claims file.  Thus, on remand the Veteran's complete military personnel file is to be obtained.     

The Veteran has reported receiving outpatient mental health treatment at Fort Sill.  A June 1976 mental health clinic record shows the Veteran was to have follow up two times and was referred for additional treatment, perhaps to the behavioral health clinic.  Records of this treatment are not included in the Veteran's service treatment records.  As such, efforts are to be made on remand to obtain additional service mental health treatment records for the Veteran.  Because mental health records are sometimes stored at the National Personnel Records Center (NPRC) separately from a veteran's other service treatment records, all mental health records from the Veteran's period of service should also be requested from NPRC.

The evidence shows that the Veteran received inpatient treatment in June and July 1986 at G.O., a psychiatric hospital.  At hearing, the Veteran's representative indicated that these records are included in the Veteran's claims file.  A review of the file reveals that the records are not associated with the claims file.  The February 2014 Statement of the Case lists as evidence "[n]otice from the office of [Dr. T.], received by the VA on April 25, 2010, indicating that they have no treatment records for you."  (The Veteran reported that Dr. T. was her psychiatrist at G.O.)  However, this notice is not associated with the Veteran's claims file.  Thus, on remand records are to be again requested from G.O.  The Board notes that the Veteran has a hyphenated last name and that the prior request did not use that name.  Thus, the record request should include all last names that the Veteran may have used.

The Board notes further that a record request to A.J.W., M.D. was returned by the post office to VA in April 2010.  On remand, the Veteran should be allowed to provide a new address for Dr. A.J.W.

Correspondence from C. and P., M.D., P.A. received in September 1986 shows the Veteran was hospitalized at M.C.H.D. for major surgery in February 1986.  On remand, records from C. and P., M.D., P.A. and M.C.H.D. are to be obtained.

Lumbar Spine Strain and Bilateral Knee Disorder

In a January 2010 statement, the Veteran reported that, due to the continuous running/marching on pavement in service, she incurred pain in her knees and back, subsequently ending in knee surgery on both knees.  At hearing, the Veteran testified that she had pain in her back from sitting a long time in wood-type chairs.  She testified further, for the first time, that she believes her knee disorders are secondary to her back disorder.

Service treatment records show that in June 1976 the Veteran presented to the emergency room with lumbar pain and was referred to physical therapy for evaluation.  The provisional diagnosis was low back pain.  A later June 1976 record from the OB-GYN clinic shows the Veteran was complaining of lumbar pain.  A June 1976 physical therapy record reveals that the Veteran reported a history of low back pain for several years with the present episode starting several months ago.  The examination showed the Veteran had lordosis and marked limitation of motion T6-L5 in forward flexion.  The impression was postural pain and the goal was to improve posture.  The Veteran was provided with home exercise treatment.  At a re-check two weeks later on June 23, 1976, the Veteran was performing exercises well and felt that they were helping to relieve the back problem.  The Veteran was to continue the home exercise program.  On her July 1976 discharge examination, the Veteran's spine evaluation is shown as normal and it is noted "no apparent problems."  On her medical history, the Veteran denied recurrent back pain.

Service treatment records are negative for any complaints, diagnoses, or treatment of knee disorders.

An August 1999 private treatment record from J.K., M.D. shows that the Veteran reported she was in a motor vehicle accident in July 1999 and had neck and back pain.  She was diagnosed with acute lumbosacral sprain.  In an August 1999 physical therapy consultation report to Dr. J.K., it is noted that the Veteran reported "no prior history of neck or back symptoms to this accident."  

A September 2000 private treatment record from Dr. W.C. shows that the Veteran complained of back pain.  She was diagnosed with lumbosacral strain. 

The Veteran was afforded a VA examination in June 2010.  The Veteran gave no history of injury to her back in service.  She stated that she did experience a back discomfort.  The examiner stated that it "was noted in the records to exhibit postural pain with a lordosis, which apparently responded to conservative medical management."  The Veteran report periodic problems with pain since discharge from service.  The examiner diagnosed mild strain of the lumbar spine.  X-rays showed sacralization of the L5 vertebral body, spondylolisthesis of L3 over L4 vertebral body, and arthrosis of the posterior articular joints of the lumbar vertebra.  The examiner opined that the spine condition is not related to service because there was no documented spine injury in service.  While the examiner stated that there was no in-service back injury, the Board finds the examination to be inadequate to the extent that the examiner did not adequately address whether the Veteran's diagnosed back disorders were etiologically related to the back strain for which the Veteran received treatment in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided). 

In addition, the Board finds the examination to be inadequate, in part, because it appears the examiner did not review private treatment records.  Although the examiner documented review of the claims file, the examination request states that no private medical records were provided.  The examiner, therefore, was not aware that the Veteran had documented complaints of and treatment for low back pain post service.  Thus, the examiner's opinion was not based on all of the facts or the Veteran's complete medical history.  Accordingly, the Board finds that an examination and an opinion addressing the etiology of the Veteran's back disorder are necessary in order to fairly decide the merits of the Veteran's claim.     

With respect to the Veteran's knee claim, the Veteran was not previously afforded a VA examination.  Given that the Veteran now alleges that her knee disorders are secondary to her back disorder, the Board finds that an evaluation of the Veteran's knees would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a VA examination of the Veteran's knees, including medical opinions regarding service connection on a direct basis and as secondary to any diagnosed back disorder.

Social Security Administration Records  
 
At her July 2015 Board hearing, the Veteran testified that she receives Social Security disability benefits.  Social Security disability records are not, however, of record.  

The Board notes that it is possible the disability benefits may have been granted, at least in part, based on the Veteran's disorders for which she seeks service connection.   Accordingly, the records may contain relevant information relating to the Veteran's claims.  Thus, the Board finds that the Veteran's Social Security disability records must be requested on remand and reviewed in connection with the Veteran's claims for service connection.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).    



Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's Social Security disability records and associate them with the Veteran's claim file.

2.  Obtain the Veteran's complete military personnel file, including all records relating to her administrative discharge from service, and associate it with the Veteran's claim file.

3.  Obtain additional service mental health treatment records for the Veteran, including by requesting all mental health records from the Veteran's period of service from NPRC.

4.  Send the Veteran proper VCAA notice that advises her of the alternative forms of evidence to verify personal assault stressors in PTSD cases, such as VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).   

5.  Contact the Veteran and request that she provide complete addresses, dates of treatment, and signed authorizations to allow VA to obtain private treatment records from G.O.; A.J.W., M.D.; C. and P., M.D., P.A.; and M.C.H.D.  The authorizations should include all last names that the Veteran may have used.  Obtain all VA treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

6.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder that the Veteran now has.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an opinion addressing the following inquiries:

(a)  Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes," and assuming a corroborated personal assault in service, is it at least as likely as not (a probability of at least 50 percent) that there is a causal connection between any current symptoms of PTSD and that assault?  In this regard, the examiner is to consider and discuss the four lay statements received in July 2015.
 
(b)  For each diagnosed acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (a probability of at least 50 percent) that any such mental disorder was caused by or is it the result of any event that occurred during service, to include the Veteran's account of any in-service personal assault?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  After the development in paragraphs 1 through 5 above has been completed, schedule the Veteran for a VA  examination by an examiner competent to determine the nature and etiology of any lumbar spine or bilateral knee disorder the Veteran now has.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include x-rays of the lumbar spine and knees, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an opinion addressing the following inquiries:

(a)  Is it at least as likely as not (a probability of at least 50 percent) that any diagnosed lumbar spine disorder is the result of disease or injury incurred in service or is otherwise etiologically related to service?  In this regard, the examiner is to discuss the Veteran's July 1976 complaints of and treatment for low back pain in regard to any currently diagnosed disorder.

(b)  Is it at least as likely as not (a probability of at least 50 percent) that any diagnosed disorder of either knee is the result of disease or injury incurred in service or is otherwise etiologically related to service?

(c)  If any diagnosed disorder of either knee IS NOT directly related to service, is it at least as likely as not (a probability of at least 50 percent) that such disorder of either knee is proximately due to OR aggravated by a lumbar spine disorder the examiner has found to be related to service?  If aggravation by a service-connected lumbar spine disability is found, then the examiner should quantify the degree of such aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

8.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




